DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 7, drawn to a novelty candle, classified in F21V 35/00.
II. Claims 5-6, drawn to a method of making a novelty candle, classified in F21V 35/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed could be used to make by a materially different product-such as one without a wick.  Alternatively, the product could be made by a materially different process such as one utilizing a fuel source other than paraffin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In the present application, a search for one invention would require a separate patentability determination from the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Putnam on 8/19/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Oath/Declaration
The examiner notes no oath has been filed in the application.
Drawings
The drawings filed 5/1/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Said claims are held to be indefinite because the term “murrini” is not defined in the specification and does not have an art-accepted meaning.  Specifically, Corning museum of Glass teaches that “murrini” is a term that is used inconsistently, especially in the context of contemporary glass (https://www.cmog.org/glass-dictionary/murrina).
With regards to claim 4, said claim is held to be indefinite because it is unclear what is meant by “forming a plurality of smooth curvatures with sides of the body.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aster (2013/0203022).
Aster teaches a candle holder comprising:
an elongated cylindrical (0006) durable glass (0034) body having a first height and a first diameter (herein understood to be inherent to a cylinder), the glass body having a first end and a second end (see Figures) and defining a concave well (58) adjacent the first end, and a solid portion extending along at least half of the first height (see Figures);
a candle (herein understood to read on the claimed fuel source) disposed within the well (0038); and
a wick at least partially disposed within the fuel source (0038).

The glass body may further comprise a hollow inner chamber for housing a specimen (49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aster (2013/0203022) as applied to claims 1 and 2 above, and further in view of Priestnall (US 777,305).
Aster is relied upon as above, but does not teach that the glass body may further comprise a murrini coupled adjacent the second end and a glass base covering and forming a plurality of smooth curvatures with the sides of the body.  However, Priestnall teaches forming a double bottom on a transparent container with an intermediate air space between and a base cap forming a lower portion to form a compartment which may contain a replaceable object to be displayed (claim 10) for ornamental effect (col 2, line 63). The object to be displayed may be glass (col 1, line 48).  The base cap forms a plurality of smooth curvatures with the sides of the upper body (see Figure 1).  It would have been obvious to one of ordinary skill in the art to add the double bottom of Priestnall to the candle holder or Aster in order to provide the candle holder with a desired ornamental effect.  With regards to the use of murrini as the glass insert, the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).  Thus, it would have been obvious to utilize murrini as the glass insert to obtain the desired aesthetic effect.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US,2,510,237 teaches a container with a decorative object placed therein. US 2,577,030 teaches a luminescent object in the bottom of a container/glass. US 2,781,650 similarly teaches as vessel with an object displayed at the bottom.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN R KRUER/Primary Examiner, Art Unit 3649